        Case 2:21-cv-00574-KRS-SMV Document 11 Filed 08/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
C.H.,

        Plaintiff,

v.                                                                      No. 21-cv-0574 KRS/SMV

PATRICK HOWARD and
LAS CRUCES PUBLIC SCHOOLS,

        Defendants.

          ORDER PERMITTING PLAINTIFF TO PROCEED ANONYMOUSLY
        THIS MATTER is before the Court sua sponte. On June 23, 2021, Plaintiff filed her

Complaint anonymously, i.e., under her initials, C.H. [Doc. 1]. Proceeding anonymously is not

contemplated by the Federal Rules of Civil Procedure. Rather, Rule 10(a) requires that the title of

a complaint “name all the parties,” and Rule 17(a) prescribes that “[a]n action must be prosecuted

in the name of the real party in interest.” Nonetheless, the Tenth Circuit has recognized there may

be cases in which “exceptional circumstances” warrant permitting a party to proceed anonymously.

Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000). Whether a plaintiff may proceed

anonymously is subject to the discretion of the trial court. See M.M. v. Zavaras, 139 F.3d 798, 802

(10th Cir. 1998). In exercising that discretion, the court must “weigh[] the plaintiff’s claimed right

to privacy against the countervailing public interest.” Id. at 803.

        In the Complaint, Plaintiff explained that she used her initials instead of her name because

of “the nature of the Complaint and the fact that she is a victim of sexual harassment and severe

retaliation directly resulting from the sexual harassment.” [Doc. 1] at 2 n.2. Although Plaintiff is

now an adult, she alleges that Defendant Howard sexually harassed her when she was a minor and

he was her schoolteacher. Id. at 3–4. Plaintiff further explained that “[t]hus far, Plaintiff’s identity
      Case 2:21-cv-00574-KRS-SMV Document 11 Filed 08/25/21 Page 2 of 2




has been kept confidential from the public. The public would not benefit from disclosure of C.H.’s

legal name.” Id. at 2 n.2. Importantly, Plaintiff also asserted that “Defendants are aware of C.H.’s

identity and are not prejudiced by C.H. proceeding as Plaintiff identified only by her initials.” Id.

Since the filing of the Complaint, both Defendants have answered. See [Docs. 4, 7]. Defendants

have not complained that they lack knowledge of Plaintiff’s identity or taken issue with the intent

to protect Plaintiff’s identity from public disclosure. See generally [Docs. 4, 7]. In fact,

Defendant Howard appears to admit knowledge of Plaintiff’s identity because he admits that he

was one of her teachers during the 2017–2018 school year. [Doc. 4] at 4, ¶ 16; [Doc. 1] at 3, ¶ 16.

Given the parties’ agreement, as well as the interest in maintaining the privacy of minors who are

sexual harassment victims, the Court finds anonymity outweighs the public interest in favor of

openness in this case. The Court further finds no prejudice to Defendants—i.e., Defendants have

not been hampered in their efforts to investigate and defend against Plaintiff’s allegations.

Therefore, the Court will grant Plaintiff permission to proceed anonymously in this matter.

        IT IS THEREFORE ORDERED that Plaintiff may proceed anonymously in this matter.

        IT IS FURTHER ORDERED that Plaintiff file, no later than September 2, 2021, a

complaint under seal that places on the record Plaintiff’s real name as the party in interest. See

W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001) (“If a court grants permission [to proceed

anonymously], it is often with the requirement that the real names of the plaintiff[] be disclosed to

the defense and the court but kept under seal thereafter.”). In all other filings, Plaintiff may proceed

as “C.H.”

        IT IS SO ORDERED.
                                                        ____________________________________
                                                        STEPHAN M. VIDMAR
                                                        United States Magistrate Judge


                                                   2
